Judgment of the County Court of Kings county reversed upon the law and the facts, and a new trial ordered, costs to abide the event, on the ground that the charge of the court on the question of contributory negligence, at folio 179, and the remarks of the learned trial court at folios 183, 186 and 187 constitute reversible error. (Dambmann v. Metropolitan Street R. Co., 180 N. Y. 384, 387.) Rich, Jaycox and Manning, JJ., concur; Kelly, P. J., and Young, J., dissent.
Pursuant to the provisions of Rule I of the Rules of Civil Practice, George M. Curtis, Jr., Esq., residing at No. 310 Argyle road, Brooklyn, county of Kings, be and he hereby is appointed a member of the Committee on Character and Fitness of Applicants for Admission to the Bar in and for the Second Judicial District of the Second Judicial Department, in place of Stephen C. Baldwin, Esq., deceased, such appointment to take effect November 20, 1923. Present — Kelly, P. J., Rich, Jaycox, Manning, Kelby, Young and Kapper, JJ.